Day, Ch. J.
i. promisinterest°:te: mortgage. The only question involved in this case is, was the interest on the notes in controversy payable annually? II not so PaJable) this action was commenced be-I°re any part of the notes was due, and it is not maintainable for that reason. The notes simply provide for the payment of five hundred and fifty dollars with ten per cent interest per annum from date.
The mortgage provides for the payment of the sums named in the several notes “ with interest on all of said money at the rate of ten per cent per annum until paid, payable annually according to the tenor of four promissory notes.” The question presented is not at all free from difficulty. The notes and mortgage bear the same date, and are to be construed together. There is no real conflict between the notes providing for ten per cent interest per annum from date, and the mortgage providing for interest at the rate of ten per cent per annum payablé annually. If the notes had expressly provided that the interest should be payable annually, and the mortgage had provided that the interest should be payable semi-annually, there would have been a case of real conflict. But in this case the mortgage specifically provides for something respecting which the notes are silent, and the provisions of the mortgage might be incorporated into the notes without creating any inconsistency. The notes would then read “ with ten per cent interest per annum from date, payable annually.”
It is claimed, however, that the words “ according to the tenor of four promissory notes of said Francis Parker, of even *359date herewith,” show that the intention was to pay simple interest at the rate of ten per cent per annum as provided in the notes. This construction would entirely ignore the word “annually.” Agreements must be so construed, if possible, as to give effect to all the terms employed. Tenor does not mean the exact language, but the purport, substance, general course or drift. The mortgage, then, provides for payment of the notes according to their purport and substance. This is not necessarily inconsistent with the idea that the interest on the notes should be paid annually. We think the demurrer to the petition was properly overruled.
Affirmed.